Exhibit 10.2

 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS
EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Paul T. Ahern (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan or in the Optionee’s Employment and Severance
Agreement (the “Employment Agreement”), where indicated.  The purpose of this
Agreement is to establish a written agreement evidencing an option granted in
accordance with the terms of the 2003 Plan.  In this Agreement, “shares” means
the Company’s Common Shares or other securities resulting from an adjustment
under Sections 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF OPTION.  THE COMPANY HEREBY
GRANTS TO THE OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE 136,850 SHARES UNDER
THE TERMS AND CONDITIONS HEREOF.


 


2.                                      TERM.  EXCEPT AS OTHERWISE PROVIDED IN
THIS SECTION 2, THE OPTION BECOMES EXERCISABLE AND TERMINATES IN ACCORDANCE WITH
THE SCHEDULE AND PROVISIONS SET FORTH IN SECTION 5 HEREOF.  IF THE OPTION VESTS
PURSUANT TO SECTION 5(B) OF THIS AGREEMENT, HOWEVER, THEN THE OPTION SHALL
TERMINATE UPON THE EARLIER OF 90 DAYS AFTER THE OPTIONEE’S TERMINATION DATE AND
THE DATE THE OPTION WOULD OTHERWISE EXPIRE PURSUANT TO SECTION 5(C) OF THIS
AGREEMENT.


 


3.                                      PRICE.   THE PRICE OF EACH SHARE
PURCHASED BY EXERCISE OF THE OPTION IS $$44.99.


 


4.                                      PARTIAL EXERCISE.  THE OPTION, TO THE
EXTENT EXERCISABLE UNDER THIS AGREEMENT AND THE 2003 PLAN, MAY BE EXERCISED IN
WHOLE OR IN PART PROVIDED THAT THE OPTION MAY NOT BE EXERCISED FOR LESS THAN 100
SHARES IN ANY SINGLE TRANSACTION UNLESS SUCH EXERCISE PERTAINS TO THE ENTIRE
NUMBER OF SHARES THEN COVERED BY THE OPTION.


 


5.                                      EXERCISE PERIOD.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THE 2003
PLAN OR IN THIS AGREEMENT, THE OPTION SHALL BECOME EXERCISABLE AS FOLLOWS:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

 

--------------------------------------------------------------------------------


 

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 


(B)                                 NOTWITHSTANDING ANY PROVISION IN THE
AGREEMENT OR THE 2003 PLAN TO THE CONTRARY AND IN ACCORDANCE WITH SECTIONS 8(D)
AND 9(A)(III) OF THE OPTIONEE’S EMPLOYMENT AGREEMENT, IF THE OPTIONEE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR 4(B) THEREOF, IF THE
COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE OPTIONEE’S EMPLOYMENT
AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE OPTIONEE EXPERIENCES A
QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE OPTION GRANTED
PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE OPTIONEE’S TERMINATION DATE.


 


(C)                                  IF IT HAS NOT PREVIOUSLY TERMINATED
PURSUANT TO THE TERMS OF THE 2003 PLAN OR THIS AGREEMENT, THE OPTION SHALL
TERMINATE AT THE CLOSE OF BUSINESS ON THE DAY BEFORE THE TENTH ANNIVERSARY OF
THE DATE OF THIS AGREEMENT.


 


6.                                      METHOD OF EXERCISE.  THE OPTION SHALL BE
EXERCISED BY WRITTEN NOTICE BY OPTIONEE TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES THAT SUCH PERSON ELECTS TO PURCHASE, ACCOMPANIED BY FULL PAYMENT, IN CASH
OR CURRENT FUNDS, FOR SUCH SHARES.


 


7.                                      ISO TREATMENT.  IT IS INTENDED THAT THE
OPTION SHALL QUALIFY AS AN “INCENTIVE SHARE OPTION” AS DESCRIBED IN SECTION 422
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED WITHIN THE LIMITATIONS OUTLINED
IN SECTION 2.5 OF THE 2003 PLAN.


 


8.                                      RIGHTS OF THE SHAREHOLDER.  NO PERSON,
ESTATE, OR OTHER ENTITY WILL HAVE THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO
SHARES SUBJECT TO THE OPTION UNTIL A CERTIFICATE OR CERTIFICATES FOR THESE
SHARES HAVE BEEN DELIVERED TO THE PERSON EXERCISING THE OPTION.


 


9.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR SHARES,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.


 


10.                               TAXES.  THE COMPANY MAY PAY OR WITHHOLD THE
AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS AGREEMENT,
AND THE COMPANY MAY DEFER MAKING DELIVERY UNTIL IT IS INDEMNIFIED TO ITS
SATISFACTION FOR THAT TAX.

 

2

--------------------------------------------------------------------------------


 


11.                               COMPLIANCE WITH LAWS.  THE OPTION IS
EXERCISABLE, AND SHARES CAN BE DELIVERED UNDER THIS AGREEMENT, ONLY IN
COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS, INCLUDING
WITHOUT LIMITATION STATE AND FEDERAL SECURITIES LAWS, AND THE RULES OF ALL STOCK
EXCHANGES ON WHICH THE SHARES ARE LISTED AT ANY TIME.  THE OPTION MAY NOT BE
EXERCISED AND SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE COMPANY
HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY, FEDERAL OR STATE,
HAVING JURISDICTION OVER SUCH MATTERS AS THE COMMITTEE DEEMS ADVISABLE.  EACH
PERSON OR ESTATE THAT ACQUIRED THE RIGHT TO EXERCISE AN OPTION BY BEQUEST OR
INHERITANCE MAY BE REQUIRED BY THE COMMITTEE TO FURNISH REASONABLE EVIDENCE OF
OWNERSHIP OF THE OPTION AS A CONDITION TO THE EXERCISE OF THE OPTION.  IN
ADDITION, THE COMMITTEE MAY REQUIRE SUCH CONSENTS AND RELEASES OF TAXING
AUTHORITIES AS THE COMMITTEE DEEMS ADVISABLE.


 


12.                               SHARE LEGENDS.  ANY CERTIFICATE ISSUED TO
EVIDENCE SHARES ISSUED UNDER THE OPTION SHALL BEAR SUCH LEGENDS AND STATEMENTS
AS THE COMMITTEE DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE
LAWS AND REGULATIONS.


 


13.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


14.                               AMENDMENT OF OPTION.  THE COMPANY MAY ALTER,
AMEND, OR TERMINATE THE OPTION ONLY WITH THE OPTIONEE’S CONSENT, EXCEPT FOR
ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT OR THE 2003 PLAN.


 


15.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  ANY INCONSISTENCY BETWEEN THIS AGREEMENT AND
SAID 2003 PLAN SHALL BE CONTROLLED BY THE 2003 PLAN.  THIS AGREEMENT IS THE
FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING BETWEEN THE
PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR REPRESENTATION,
ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT OR WAIVER OF A
CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE BOUND.  IN THE
EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE
ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE SEVERED FROM THE
AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT THEREOF, BUT SHALL
OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


16.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPIER,
ADDRESSED AS FOLLOWS:  IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, AND
IF TO THE OPTIONEE OR HIS SUCCESSOR, TO THE

 

3

--------------------------------------------------------------------------------


 


ADDRESS LAST FURNISHED BY SUCH PERSON TO THE COMPANY.  EACH SUCH NOTICE AND
COMMUNICATION DELIVERED PERSONALLY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION GIVEN BY MAIL SHALL BE DEEMED TO
HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE UNITED STATES MAIL IN THE MANNER
SPECIFIED HEREIN, AND EACH SUCH NOTICE AND COMMUNICATION GIVEN BY TELEX OR
TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS SO TRANSMITTED AND THE
APPROPRIATE ANSWER BACK IS RECEIVED.  A PARTY MAY CHANGE ITS ADDRESS FOR THE
PURPOSE HEREOF BY GIVING NOTICE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 16.


 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By:

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

OPTIONEE

 

 

 

 

  /s/ Paul T. Ahern

 

 

 

Paul T. Ahern

 

4

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS
EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Paul S. Fisher (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan or in the Optionee’s Employment and Severance
Agreement (the “Employment Agreement”), where indicated.  The purpose of this
Agreement is to establish a written agreement evidencing an option granted in
accordance with the terms of the 2003 Plan.  In this Agreement, “shares” means
the Company’s Common Shares or other securities resulting from an adjustment
under Sections 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF OPTION.  THE COMPANY HEREBY
GRANTS TO THE OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE 144,900 SHARES UNDER
THE TERMS AND CONDITIONS HEREOF.


 


2.                                      TERM.  EXCEPT AS OTHERWISE PROVIDED IN
THIS SECTION 2, THE OPTION BECOMES EXERCISABLE AND TERMINATES IN ACCORDANCE WITH
THE SCHEDULE AND PROVISIONS SET FORTH IN SECTION 5 HEREOF.  IF THE OPTION VESTS
PURSUANT TO SECTION 5(B) OF THIS AGREEMENT, HOWEVER, THEN THE OPTION SHALL
TERMINATE UPON THE EARLIER OF 90 DAYS AFTER THE OPTIONEE’S TERMINATION DATE AND
THE DATE THE OPTION WOULD OTHERWISE EXPIRE PURSUANT TO SECTION 5(C) OF THIS
AGREEMENT.


 


3.                                      PRICE.   THE PRICE OF EACH SHARE
PURCHASED BY EXERCISE OF THE OPTION IS $$44.99.


 


4.                                      PARTIAL EXERCISE.  THE OPTION, TO THE
EXTENT EXERCISABLE UNDER THIS AGREEMENT AND THE 2003 PLAN, MAY BE EXERCISED IN
WHOLE OR IN PART PROVIDED THAT THE OPTION MAY NOT BE EXERCISED FOR LESS THAN 100
SHARES IN ANY SINGLE TRANSACTION UNLESS SUCH EXERCISE PERTAINS TO THE ENTIRE
NUMBER OF SHARES THEN COVERED BY THE OPTION.


 


5.                                      EXERCISE PERIOD.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THE 2003
PLAN OR IN THIS AGREEMENT, THE OPTION SHALL BECOME EXERCISABLE AS FOLLOWS:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

 

--------------------------------------------------------------------------------


 

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 


(B)                                 NOTWITHSTANDING ANY PROVISION IN THE
AGREEMENT OR THE 2003 PLAN TO THE CONTRARY AND IN ACCORDANCE WITH SECTIONS 8(D)
AND 9(A)(III) OF THE OPTIONEE’S EMPLOYMENT AGREEMENT, IF THE OPTIONEE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR 4(B) THEREOF, IF THE
COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE OPTIONEE’S EMPLOYMENT
AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE OPTIONEE EXPERIENCES A
QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE OPTION GRANTED
PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE OPTIONEE’S TERMINATION DATE.


 


(C)                                  IF IT HAS NOT PREVIOUSLY TERMINATED
PURSUANT TO THE TERMS OF THE 2003 PLAN OR THIS AGREEMENT, THE OPTION SHALL
TERMINATE AT THE CLOSE OF BUSINESS ON THE DAY BEFORE THE TENTH ANNIVERSARY OF
THE DATE OF THIS AGREEMENT.


 


6.                                      METHOD OF EXERCISE.  THE OPTION SHALL BE
EXERCISED BY WRITTEN NOTICE BY OPTIONEE TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES THAT SUCH PERSON ELECTS TO PURCHASE, ACCOMPANIED BY FULL PAYMENT, IN CASH
OR CURRENT FUNDS, FOR SUCH SHARES.


 


7.                                      ISO TREATMENT.  IT IS INTENDED THAT THE
OPTION SHALL QUALIFY AS AN “INCENTIVE SHARE OPTION” AS DESCRIBED IN SECTION 422
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED WITHIN THE LIMITATIONS OUTLINED
IN SECTION 2.5 OF THE 2003 PLAN.


 


8.                                      RIGHTS OF THE SHAREHOLDER.  NO PERSON,
ESTATE, OR OTHER ENTITY WILL HAVE THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO
SHARES SUBJECT TO THE OPTION UNTIL A CERTIFICATE OR CERTIFICATES FOR THESE
SHARES HAVE BEEN DELIVERED TO THE PERSON EXERCISING THE OPTION.


 


9.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR SHARES,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.


 


10.                               TAXES.  THE COMPANY MAY PAY OR WITHHOLD THE
AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS AGREEMENT,
AND THE COMPANY MAY DEFER MAKING DELIVERY UNTIL IT IS INDEMNIFIED TO ITS
SATISFACTION FOR THAT TAX.

 

2

--------------------------------------------------------------------------------


 


11.                               COMPLIANCE WITH LAWS.  THE OPTION IS
EXERCISABLE, AND SHARES CAN BE DELIVERED UNDER THIS AGREEMENT, ONLY IN
COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS, INCLUDING
WITHOUT LIMITATION STATE AND FEDERAL SECURITIES LAWS, AND THE RULES OF ALL STOCK
EXCHANGES ON WHICH THE SHARES ARE LISTED AT ANY TIME.  THE OPTION MAY NOT BE
EXERCISED AND SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE COMPANY
HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY, FEDERAL OR STATE,
HAVING JURISDICTION OVER SUCH MATTERS AS THE COMMITTEE DEEMS ADVISABLE.  EACH
PERSON OR ESTATE THAT ACQUIRED THE RIGHT TO EXERCISE AN OPTION BY BEQUEST OR
INHERITANCE MAY BE REQUIRED BY THE COMMITTEE TO FURNISH REASONABLE EVIDENCE OF
OWNERSHIP OF THE OPTION AS A CONDITION TO THE EXERCISE OF THE OPTION.  IN
ADDITION, THE COMMITTEE MAY REQUIRE SUCH CONSENTS AND RELEASES OF TAXING
AUTHORITIES AS THE COMMITTEE DEEMS ADVISABLE.


 


12.                               SHARE LEGENDS.  ANY CERTIFICATE ISSUED TO
EVIDENCE SHARES ISSUED UNDER THE OPTION SHALL BEAR SUCH LEGENDS AND STATEMENTS
AS THE COMMITTEE DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE
LAWS AND REGULATIONS.


 


13.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


14.                               AMENDMENT OF OPTION.  THE COMPANY MAY ALTER,
AMEND, OR TERMINATE THE OPTION ONLY WITH THE OPTIONEE’S CONSENT, EXCEPT FOR
ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT OR THE 2003 PLAN.


 


15.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  ANY INCONSISTENCY BETWEEN THIS AGREEMENT AND
SAID 2003 PLAN SHALL BE CONTROLLED BY THE 2003 PLAN.  THIS AGREEMENT IS THE
FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING BETWEEN THE
PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR REPRESENTATION,
ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT OR WAIVER OF A
CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE BOUND.  IN THE
EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE
ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE SEVERED FROM THE
AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT THEREOF, BUT SHALL
OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


16.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPIER,
ADDRESSED AS FOLLOWS:  IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, AND
IF TO THE OPTIONEE OR HIS SUCCESSOR, TO THE

 

3

--------------------------------------------------------------------------------


 


ADDRESS LAST FURNISHED BY SUCH PERSON TO THE COMPANY.  EACH SUCH NOTICE AND
COMMUNICATION DELIVERED PERSONALLY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION GIVEN BY MAIL SHALL BE DEEMED TO
HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE UNITED STATES MAIL IN THE MANNER
SPECIFIED HEREIN, AND EACH SUCH NOTICE AND COMMUNICATION GIVEN BY TELEX OR
TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS SO TRANSMITTED AND THE
APPROPRIATE ANSWER BACK IS RECEIVED.  A PARTY MAY CHANGE ITS ADDRESS FOR THE
PURPOSE HEREOF BY GIVING NOTICE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 16.


 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By:

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

OPTIONEE

 

 

 

 

  /s/ Paul S. Fisher

 

 

 

Paul S. Fisher

 

4

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS
EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Rockford O. Kottka (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan or in the Optionee’s Employment and Severance
Agreement (the “Employment Agreement”), where indicated.  The purpose of this
Agreement is to establish a written agreement evidencing an option granted in
accordance with the terms of the 2003 Plan.  In this Agreement, “shares” means
the Company’s Common Shares or other securities resulting from an adjustment
under Sections 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF OPTION.  THE COMPANY HEREBY
GRANTS TO THE OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE 80,500 SHARES UNDER
THE TERMS AND CONDITIONS HEREOF.


 


2.                                      TERM.  EXCEPT AS OTHERWISE PROVIDED IN
THIS SECTION 2, THE OPTION BECOMES EXERCISABLE AND TERMINATES IN ACCORDANCE WITH
THE SCHEDULE AND PROVISIONS SET FORTH IN SECTION 5 HEREOF.  IF THE OPTION VESTS
PURSUANT TO SECTION 5(B) OF THIS AGREEMENT, HOWEVER, THEN THE OPTION SHALL
TERMINATE UPON THE EARLIER OF 90 DAYS AFTER THE OPTIONEE’S TERMINATION DATE AND
THE DATE THE OPTION WOULD OTHERWISE EXPIRE PURSUANT TO SECTION 5(C) OF THIS
AGREEMENT.


 


3.                                      PRICE.   THE PRICE OF EACH SHARE
PURCHASED BY EXERCISE OF THE OPTION IS $$44.99.


 


4.                                      PARTIAL EXERCISE.  THE OPTION, TO THE
EXTENT EXERCISABLE UNDER THIS AGREEMENT AND THE 2003 PLAN, MAY BE EXERCISED IN
WHOLE OR IN PART PROVIDED THAT THE OPTION MAY NOT BE EXERCISED FOR LESS THAN 100
SHARES IN ANY SINGLE TRANSACTION UNLESS SUCH EXERCISE PERTAINS TO THE ENTIRE
NUMBER OF SHARES THEN COVERED BY THE OPTION.


 


5.                                      EXERCISE PERIOD.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THE 2003
PLAN OR IN THIS AGREEMENT, THE OPTION SHALL BECOME EXERCISABLE AS FOLLOWS:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

 

--------------------------------------------------------------------------------


 

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 


(B)                                 NOTWITHSTANDING ANY PROVISION IN THE
AGREEMENT OR THE 2003 PLAN TO THE CONTRARY AND IN ACCORDANCE WITH SECTIONS 8(D)
AND 9(A)(III) OF THE OPTIONEE’S EMPLOYMENT AGREEMENT, IF THE OPTIONEE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR 4(B) THEREOF, IF THE
COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE OPTIONEE’S EMPLOYMENT
AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE OPTIONEE EXPERIENCES A
QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE OPTION GRANTED
PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE OPTIONEE’S TERMINATION DATE.


 


(C)                                  IF IT HAS NOT PREVIOUSLY TERMINATED
PURSUANT TO THE TERMS OF THE 2003 PLAN OR THIS AGREEMENT, THE OPTION SHALL
TERMINATE AT THE CLOSE OF BUSINESS ON THE DAY BEFORE THE TENTH ANNIVERSARY OF
THE DATE OF THIS AGREEMENT.


 


6.                                      METHOD OF EXERCISE.  THE OPTION SHALL BE
EXERCISED BY WRITTEN NOTICE BY OPTIONEE TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES THAT SUCH PERSON ELECTS TO PURCHASE, ACCOMPANIED BY FULL PAYMENT, IN CASH
OR CURRENT FUNDS, FOR SUCH SHARES.


 


7.                                      ISO TREATMENT.  IT IS INTENDED THAT THE
OPTION SHALL QUALIFY AS AN “INCENTIVE SHARE OPTION” AS DESCRIBED IN SECTION 422
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED WITHIN THE LIMITATIONS OUTLINED
IN SECTION 2.5 OF THE 2003 PLAN.


 


8.                                      RIGHTS OF THE SHAREHOLDER.  NO PERSON,
ESTATE, OR OTHER ENTITY WILL HAVE THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO
SHARES SUBJECT TO THE OPTION UNTIL A CERTIFICATE OR CERTIFICATES FOR THESE
SHARES HAVE BEEN DELIVERED TO THE PERSON EXERCISING THE OPTION.


 


9.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR SHARES,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.


 


10.                               TAXES.  THE COMPANY MAY PAY OR WITHHOLD THE
AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS AGREEMENT,
AND THE COMPANY MAY DEFER MAKING DELIVERY UNTIL IT IS INDEMNIFIED TO ITS
SATISFACTION FOR THAT TAX.

 

2

--------------------------------------------------------------------------------


 


11.                               COMPLIANCE WITH LAWS.  THE OPTION IS
EXERCISABLE, AND SHARES CAN BE DELIVERED UNDER THIS AGREEMENT, ONLY IN
COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS, INCLUDING
WITHOUT LIMITATION STATE AND FEDERAL SECURITIES LAWS, AND THE RULES OF ALL STOCK
EXCHANGES ON WHICH THE SHARES ARE LISTED AT ANY TIME.  THE OPTION MAY NOT BE
EXERCISED AND SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE COMPANY
HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY, FEDERAL OR STATE,
HAVING JURISDICTION OVER SUCH MATTERS AS THE COMMITTEE DEEMS ADVISABLE.  EACH
PERSON OR ESTATE THAT ACQUIRED THE RIGHT TO EXERCISE AN OPTION BY BEQUEST OR
INHERITANCE MAY BE REQUIRED BY THE COMMITTEE TO FURNISH REASONABLE EVIDENCE OF
OWNERSHIP OF THE OPTION AS A CONDITION TO THE EXERCISE OF THE OPTION.  IN
ADDITION, THE COMMITTEE MAY REQUIRE SUCH CONSENTS AND RELEASES OF TAXING
AUTHORITIES AS THE COMMITTEE DEEMS ADVISABLE.


 


12.                               SHARE LEGENDS.  ANY CERTIFICATE ISSUED TO
EVIDENCE SHARES ISSUED UNDER THE OPTION SHALL BEAR SUCH LEGENDS AND STATEMENTS
AS THE COMMITTEE DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE
LAWS AND REGULATIONS.


 


13.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


14.                               AMENDMENT OF OPTION.  THE COMPANY MAY ALTER,
AMEND, OR TERMINATE THE OPTION ONLY WITH THE OPTIONEE’S CONSENT, EXCEPT FOR
ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT OR THE 2003 PLAN.


 


15.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  ANY INCONSISTENCY BETWEEN THIS AGREEMENT AND
SAID 2003 PLAN SHALL BE CONTROLLED BY THE 2003 PLAN.  THIS AGREEMENT IS THE
FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING BETWEEN THE
PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR REPRESENTATION,
ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT OR WAIVER OF A
CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE BOUND.  IN THE
EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE
ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE SEVERED FROM THE
AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT THEREOF, BUT SHALL
OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


16.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPIER,
ADDRESSED AS FOLLOWS:  IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, AND
IF TO THE OPTIONEE OR HIS SUCCESSOR, TO THE

 

3

--------------------------------------------------------------------------------


 


ADDRESS LAST FURNISHED BY SUCH PERSON TO THE COMPANY.  EACH SUCH NOTICE AND
COMMUNICATION DELIVERED PERSONALLY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION GIVEN BY MAIL SHALL BE DEEMED TO
HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE UNITED STATES MAIL IN THE MANNER
SPECIFIED HEREIN, AND EACH SUCH NOTICE AND COMMUNICATION GIVEN BY TELEX OR
TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS SO TRANSMITTED AND THE
APPROPRIATE ANSWER BACK IS RECEIVED.  A PARTY MAY CHANGE ITS ADDRESS FOR THE
PURPOSE HEREOF BY GIVING NOTICE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 16.


 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By:

  /s/ Paul S. Fisher

 

 

 

Paul S. Fisher

 

 

 

 

 

Its:

President and Chief Financial Officer

 

 

 

 

 

 

OPTIONEE

 

 

 

 

  /s/ Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

4

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS
EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Michael M. Mullen (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan or in the Optionee’s Employment and Severance
Agreement (the “Employment Agreement”), where indicated.  The purpose of this
Agreement is to establish a written agreement evidencing an option granted in
accordance with the terms of the 2003 Plan.  In this Agreement, “shares” means
the Company’s Common Shares or other securities resulting from an adjustment
under Sections 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF OPTION.  THE COMPANY HEREBY
GRANTS TO THE OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE 161,000 SHARES UNDER
THE TERMS AND CONDITIONS HEREOF.


 


2.                                      TERM.  EXCEPT AS OTHERWISE PROVIDED IN
THIS SECTION 2, THE OPTION BECOMES EXERCISABLE AND TERMINATES IN ACCORDANCE WITH
THE SCHEDULE AND PROVISIONS SET FORTH IN SECTION 5 HEREOF.  IF THE OPTION VESTS
PURSUANT TO SECTION 5(B) OF THIS AGREEMENT, HOWEVER, THEN THE OPTION SHALL
TERMINATE UPON THE EARLIER OF 90 DAYS AFTER THE OPTIONEE’S TERMINATION DATE AND
THE DATE THE OPTION WOULD OTHERWISE EXPIRE PURSUANT TO SECTION 5(C) OF THIS
AGREEMENT.


 


3.                                      PRICE.   THE PRICE OF EACH SHARE
PURCHASED BY EXERCISE OF THE OPTION IS $$44.99.


 


4.                                      PARTIAL EXERCISE.  THE OPTION, TO THE
EXTENT EXERCISABLE UNDER THIS AGREEMENT AND THE 2003 PLAN, MAY BE EXERCISED IN
WHOLE OR IN PART PROVIDED THAT THE OPTION MAY NOT BE EXERCISED FOR LESS THAN 100
SHARES IN ANY SINGLE TRANSACTION UNLESS SUCH EXERCISE PERTAINS TO THE ENTIRE
NUMBER OF SHARES THEN COVERED BY THE OPTION.


 


5.                                      EXERCISE PERIOD.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THE 2003
PLAN OR IN THIS AGREEMENT, THE OPTION SHALL BECOME EXERCISABLE AS FOLLOWS:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

 

--------------------------------------------------------------------------------


 

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 


(B)                                 NOTWITHSTANDING ANY PROVISION IN THE
AGREEMENT OR THE 2003 PLAN TO THE CONTRARY AND IN ACCORDANCE WITH SECTIONS 8(D)
AND 9(A)(III) OF THE OPTIONEE’S EMPLOYMENT AGREEMENT, IF THE OPTIONEE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A) OR 4(B) THEREOF, IF THE
COMPANY’S BOARD OF TRUSTEES ELECTS NOT TO RENEW THE OPTIONEE’S EMPLOYMENT
AGREEMENT PURSUANT TO SECTION 3 THEREOF, OR IF THE OPTIONEE EXPERIENCES A
QUALIFYING TERMINATION AS DEFINED IN SECTION 11 THEREOF, THEN THE OPTION GRANTED
PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE OPTIONEE’S TERMINATION DATE.


 


(C)                                  IF IT HAS NOT PREVIOUSLY TERMINATED
PURSUANT TO THE TERMS OF THE 2003 PLAN OR THIS AGREEMENT, THE OPTION SHALL
TERMINATE AT THE CLOSE OF BUSINESS ON THE DAY BEFORE THE TENTH ANNIVERSARY OF
THE DATE OF THIS AGREEMENT.


 


6.                                      METHOD OF EXERCISE.  THE OPTION SHALL BE
EXERCISED BY WRITTEN NOTICE BY OPTIONEE TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES THAT SUCH PERSON ELECTS TO PURCHASE, ACCOMPANIED BY FULL PAYMENT, IN CASH
OR CURRENT FUNDS, FOR SUCH SHARES.


 


7.                                      ISO TREATMENT.  IT IS INTENDED THAT THE
OPTION SHALL QUALIFY AS AN “INCENTIVE SHARE OPTION” AS DESCRIBED IN SECTION 422
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED WITHIN THE LIMITATIONS OUTLINED
IN SECTION 2.5 OF THE 2003 PLAN.


 


8.                                      RIGHTS OF THE SHAREHOLDER.  NO PERSON,
ESTATE, OR OTHER ENTITY WILL HAVE THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO
SHARES SUBJECT TO THE OPTION UNTIL A CERTIFICATE OR CERTIFICATES FOR THESE
SHARES HAVE BEEN DELIVERED TO THE PERSON EXERCISING THE OPTION.


 


9.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR SHARES,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.


 


10.                               TAXES.  THE COMPANY MAY PAY OR WITHHOLD THE
AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS AGREEMENT,
AND THE COMPANY MAY DEFER MAKING DELIVERY UNTIL IT IS INDEMNIFIED TO ITS
SATISFACTION FOR THAT TAX.

 

2

--------------------------------------------------------------------------------


 


11.                               COMPLIANCE WITH LAWS.  THE OPTION IS
EXERCISABLE, AND SHARES CAN BE DELIVERED UNDER THIS AGREEMENT, ONLY IN
COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS, INCLUDING
WITHOUT LIMITATION STATE AND FEDERAL SECURITIES LAWS, AND THE RULES OF ALL STOCK
EXCHANGES ON WHICH THE SHARES ARE LISTED AT ANY TIME.  THE OPTION MAY NOT BE
EXERCISED AND SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE COMPANY
HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY, FEDERAL OR STATE,
HAVING JURISDICTION OVER SUCH MATTERS AS THE COMMITTEE DEEMS ADVISABLE.  EACH
PERSON OR ESTATE THAT ACQUIRED THE RIGHT TO EXERCISE AN OPTION BY BEQUEST OR
INHERITANCE MAY BE REQUIRED BY THE COMMITTEE TO FURNISH REASONABLE EVIDENCE OF
OWNERSHIP OF THE OPTION AS A CONDITION TO THE EXERCISE OF THE OPTION.  IN
ADDITION, THE COMMITTEE MAY REQUIRE SUCH CONSENTS AND RELEASES OF TAXING
AUTHORITIES AS THE COMMITTEE DEEMS ADVISABLE.


 


12.                               SHARE LEGENDS.  ANY CERTIFICATE ISSUED TO
EVIDENCE SHARES ISSUED UNDER THE OPTION SHALL BEAR SUCH LEGENDS AND STATEMENTS
AS THE COMMITTEE DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE
LAWS AND REGULATIONS.


 


13.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


14.                               AMENDMENT OF OPTION.  THE COMPANY MAY ALTER,
AMEND, OR TERMINATE THE OPTION ONLY WITH THE OPTIONEE’S CONSENT, EXCEPT FOR
ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT OR THE 2003 PLAN.


 


15.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  ANY INCONSISTENCY BETWEEN THIS AGREEMENT AND
SAID 2003 PLAN SHALL BE CONTROLLED BY THE 2003 PLAN.  THIS AGREEMENT IS THE
FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING BETWEEN THE
PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR REPRESENTATION,
ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT OR WAIVER OF A
CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE BOUND.  IN THE
EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE
ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE SEVERED FROM THE
AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT THEREOF, BUT SHALL
OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


16.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPIER,
ADDRESSED AS FOLLOWS:  IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, AND
IF TO THE OPTIONEE OR HIS SUCCESSOR, TO THE

 

3

--------------------------------------------------------------------------------


 


ADDRESS LAST FURNISHED BY SUCH PERSON TO THE COMPANY.  EACH SUCH NOTICE AND
COMMUNICATION DELIVERED PERSONALLY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED.  EACH SUCH NOTICE AND COMMUNICATION GIVEN BY MAIL SHALL BE DEEMED TO
HAVE BEEN GIVEN WHEN IT IS DEPOSITED IN THE UNITED STATES MAIL IN THE MANNER
SPECIFIED HEREIN, AND EACH SUCH NOTICE AND COMMUNICATION GIVEN BY TELEX OR
TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS SO TRANSMITTED AND THE
APPROPRIATE ANSWER BACK IS RECEIVED.  A PARTY MAY CHANGE ITS ADDRESS FOR THE
PURPOSE HEREOF BY GIVING NOTICE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 16.


 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By:

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

OPTIONEE

 

 

 

 

  /s/ Michael M. Mullen

 

 

 

Michael M. Mullen

 

4

--------------------------------------------------------------------------------